Citation Nr: 0008131	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-32 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
wrist disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1996 and December 1999 
rating decisions of the St. Paul, Minnesota, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in February 1997.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between the veteran's current left shoulder disorder 
and his active military service.

2.  By rating decision in October 1974, entitlement to 
service connection for right knee disability was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

3.  Certain items of evidence associated with the claims file 
subsequent to the October 1974 rating decision are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for right knee disability.

4.  The claims file does not include medical evidence of a 
nexus between the veteran's current right knee disorder and 
this active military service.

5.  By rating decision in November 1997, entitlement to 
service connection for right wrist disability was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination. 

6.  The evidence associated with the claims file subsequent 
to the November 1997 rating decision, is duplicative or 
cumulative of previously submitted materials; is not 
probative of the issue presented; and, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right wrist condition.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left shoulder disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The October 1974 rating decision denying service 
connection for right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

3.  Evidence associated with the veteran's claims file 
subsequent to the October 1974 rating decision is new and 
material, and the veteran's claim of entitlement to service 
connection for right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran's claim of entitlement to service connection 
for right knee disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The November 1997 rating decision denying entitlement to 
service connection for right wrist disability is final.  
38 U.S.C.A. § 7105 (c) (West 1991).

6.  Evidence associated with the veteran's claims file 
subsequent to the November 1997 rating decision is not new 
and material, and the veteran's claim of entitlement to 
service connection for right wrist disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The three issues before the Board involve underlying claims 
of entitlement to service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Left Shoulder Disability.

The veteran claims that he currently has a left shoulder 
disorder due to an injury that occurred during his active 
military service.  Specifically, the veteran maintains, as 
set forth in his January 1997 hearing testimony, that during 
service he fell on some steps while carrying "a load."  
(Transcript at 3).  He stated that he caught himself with his 
left elbow, as he was carrying things in his right hand.  He 
indicated that he landed on a cement floor.  He stated that 
he was examined a few days later, and his elbow was infected.  
He also stated that his left shoulder hurt, and was 
apparently partially dislocated.  According to the veteran, 
the examiners manipulated his shoulder, and snapped it back 
in place, although he stated that it continued to hurt for 
some time.  

Following service separation, the veteran indicated that he 
sought medical treatment for his shoulder at a VA hospital in 
1955 and 1974, but that his left elbow was always listed as 
under observation.  The veteran also stated that he had a 
cortisone injection in his left elbow in 1993, and maybe one 
other time prior to that.  The veteran indicated that he was 
treated for his left shoulder by a private physician in the 
1970's, as well as a chiropractor in the 1950s, although he 
was not sure if he could obtain those records.  

The veteran's service medical records reflect treatment for a 
cyst on the left elbow in August 1951 (for which service 
connection has already been established).  However, the 
records are silent for any evidence of complaints or 
treatment for a left shoulder injury.  

Shortly following service separation, in July 1955, the 
veteran underwent a VA examination.  The veteran reported 
that he injured his left elbow in service, but he did not 
report an injury to his left shoulder.  The examiner reported 
no findings as to a left shoulder disorder, and noted active 
and equal biceps and triceps jerks, bilaterally.  
Additionally, range of motion of the left shoulder was 
described as normal.  

A March 1983 private medical record from the St. Peter 
Clinic, Ltd., reveals that the veteran was involved in a gas 
explosion in May 1978, and that he developed several 
disorders as a direct result of that explosion, including a 
left shoulder disorder.  The record contains numerous other 
private medical records reflecting treatment for injuries 
following the 1978 gas explosion, including the left shoulder 
injury.

A March 1993 VA outpatient treatment record reflects that the 
veteran reported an injury to his left shoulder in 1975.  He 
complained of pain when lying on his shoulder.  The diagnosis 
included questionable degenerative joint disease, significant 
limitation of motion, possible old tear vs. injury, and 
questionable frozen shoulder.  

A May 1994 private medical record from Ronald Jacobson, 
R.P.T., reveals that the veteran was seen for complaints of 
injuring his left shoulder two months ago, when he slipped 
and fell in the parking lot of a bus company where he was 
employed.  He was assessed with a painful left shoulder and 
osteoarthritis by diagnostic referral. 

In March 1997, the veteran underwent a VA examination and was 
diagnosed with degenerative joint disease of the left 
shoulder.  The veteran reported to the examiner that when he 
fell on his left elbow in service, that his left shoulder was 
jammed.  The veteran also reported subsequent injuries to his 
left shoulder.  He indicated that in 1978, he was involved in 
a gas explosion in which he was thrown in the air and landed 
on his left shoulder.  However, the veteran stated that he 
noticed stiffness in his left shoulder prior to the 1978 
injury.  Additionally, the veteran reported falling on ice 
and landing on his left shoulder twice in the 1980's and 
again in 1994.

The Board notes that an essential element for establishing a 
well grounded claim is a medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps, 126 F. 3d at 1468.  In the 
present case, while the Board does not dispute that there is 
a medical diagnosis of a current left shoulder disorder, 
there is no medical evidence of a nexus, or link, between the 
current left shoulder disorder and an incident of the 
veteran's military service.  Moreover, the record contains no 
evidence of a chronic in-service left shoulder disorder, nor 
is there evidence of continuity of symptoms of complaints of 
a left shoulder disorder following separation from service.  
There is also no medical evidence showing that arthritis was 
manifested within a year of discharge from service to 
establish the necessary link.  Further, there is no medical 
evidence otherwise causally relating the veteran's left 
shoulder disability to his military service.  The Board notes 
here that the veteran is already service-connected for a 
postoperative scar related to a left elbow cyst.  It does not 
appear that the veteran has advanced a claim of secondary 
service connection based on the left elbow cyst scar, but 
rather that he injured his left shoulder in service in an 
incident in which he also injured his left elbow.  At any 
rate, to the extent that any contentions can be construed as 
advancing a secondary service connection claim, there is also 
no medical evidence of record suggesting a nexus between 
current left shoulder disability and the service-connected 
scar of the left elbow.  38 C.F.R. § 3.310; Reiber v. Brown, 
7 Vet.App. 513 (1995) (medical evidence of causation is also 
necessary to well-ground a secondary service connection 
claim).

For purposes of the well-grounded analysis, the Board has 
accepted the veteran's contention that he injured his left 
shoulder during service when he fell on his left elbow.  
Nevertheless, the veteran does not appear to have had any 
medical expertise or training, and therefore he is not 
competent to causally relate any current disorder to an 
incident of active service.  See Grottveit, 5 Vet. App. at 93 
(lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu, 2 Vet. App. at 494-495 (laypersons are 
not competent to render medical opinions).  Rather, medical 
evidence is required to suggest a link to active military 
service in order to satisfy the elements of a well-grounded 
claim.  As such, the veteran's claim for service connection 
for a left shoulder disorder must fail as not well-grounded.

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection for a left shoulder disorder.  
As such, the VA is under no further duty to assist the 
veteran in developing the facts pertinent to his claim.  See 
Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well-ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for a left shoulder disorder.  
See McKnight,131 F.3d at 1485; Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In that regard, medical evidence is 
needed that suggests a nexus, or link, between the current 
left shoulder disorder and his military service.

II.  Right Knee and Right Wrist Disabilities.

The Board has reviewed the veteran's claims file and it 
appears that a claim for service connection for a right knee 
disorder was previously denied in an October 1974 rating 
decision.  Additionally, service connection for a right wrist 
disorder was previously denied in a November 1997 rating 
decision.  The veteran was notified of both of those rating 
decisions, and his appellate rights, by VA letters dated in 
the same months as the dates of the decisions.  However, the 
veteran did not file a notice of disagreement as to either of 
those decisions.  Accordingly, the October 1974 and November 
1997 rating decisions became final.  38 U.S.C.A. § 7105(c). 

The Board acknowledges that the December 1999 rating decision 
arose from the veteran's claim that he has a right knee 
disorder and a right wrist disorder as a result of cold 
injuries in service.  The Board further acknowledges that the 
veteran did not specifically claim cold injuries at the time 
of the prior final rating decisions, which denied service 
connection for a right knee and right wrist disorder.  
However, a review of those prior final decisions reveal that 
the RO did not limit the basis for evaluating the veteran's 
claims for service connection, but rather, examined any basis 
for grant service connection.  As such, the Board finds that 
although the RO adjudicated the issues of entitlement to 
service connection for a right knee disorder and a right 
wrist disorder on the merits in a December 1999 rating 
decision, the issues are actually more appropriately framed 
as set forth in the ISSUE portion of this decision.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issues, the initial question before 
the Board is whether new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee disorder, and to reopen a claim for service 
connection for a right wrist disorder. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that the basis for the denial of service 
connection for a right knee disorder in the October 1974 
rating decision was that there was no evidence of an in-
service right knee injury, and there was no evidence of a 
current right knee disorder. 

Following the October 1974 rating decision, the evidence 
associated with the veteran's claims file includes numerous 
private and VA medical records, statements and hearing 
testimony from the veteran, a few additional service medical 
records, and some copies of photographs from the veteran 
reflecting his military service aboard the U.S.S. Staten.  A 
review of that evidence, in pertinent part, reveals current 
medical evidence of a current right knee disorder.  In that 
regard, in a March 1993 VA outpatient treatment report, the 
veteran was diagnosed with degenerative joint disease, 
bilateral knee.  In a March 1997 VA examination report, the 
veteran was diagnosed with degenerative joint disease of the 
right knee.  The veteran reported having had surgery to his 
right knee in 1983.  Most recently, in a June 1999 VA 
examination report, the veteran was diagnosed with 
degenerative disease in the right knee, as seen in x-rays, 
which the examiner described as severe.  

Thus, in light of the foregoing medical evidence, the Board 
is satisfied that the veteran has presented medical evidence 
of a current right knee disorder.  The Board further finds 
that the foregoing medical evidence is new, in that it was 
not previously of record, and in fact, there was no evidence 
of a right knee disorder of record at the time of the October 
1974 rating decision.  Moreover, the Board finds that such 
evidence bears directly and substantially upon the specific 
matter under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  In short, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's claim for service 
connection for a right knee disorder.  

As noted above, the Court has held that if the Board 
determines that new and material evidence has been presented 
to reopen a finally denied claim, then immediately upon 
reopening the claim the Board must determine whether, based 
on all the evidence of record, and presuming the credibility 
of such evidence, the claim as reopened is well-grounded.  
See Elkins, supra.  The legal criteria for a well-grounded 
claim are set forth earlier in this decision.  In summary, to 
establish that a claim for service connection is well-
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  See Epps, supra.  

In the present case, the Board finds that the veteran has not 
presented evidence of a well-grounded claim for service 
connection for a right knee disorder, as due to in-service 
cold injuries, or any incident during service.  In that 
regard, although the veteran has submitted evidence of a 
current right knee disorder, the record is devoid of any 
medical evidence of a nexus, or link, between any current 
right knee disorder and the veteran's military service.  

The Board acknowledges the veteran's statements of record 
that his legs were frozen during his service aboard the 
U.S.S. Staten Island and accepts his statements as true for 
well-grounded purposes.  The Board has also reviewed the 
copies of pictures sent in by the veteran, which show the 
Staten Island near the Arctic Circle.  Nevertheless, as the 
veteran does not appear to have had any medical expertise or 
training, he is not competent to comment on the etiology of 
any current right knee disorder, or to causally relate the 
disorder to an incident of active service.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-495.  Rather, 
medical evidence is required to establish both a current 
diagnosis, and a link to active military service, in order to 
satisfy the elements of a well-grounded claim.  As such, the 
veteran's claim for service connection for a right knee 
disorder must fail as not well-grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a right knee disorder, the VA is under no 
further duty to assist the veteran in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claim.  See McKnight, 131 F.3d at 1485.  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for a right knee disorder.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, medical evidence is needed that suggests a 
nexus, or link, between the current claimed disorder and an 
incident of the veteran's military service.

Turning now to the right wrist issue, the record shows that 
the basis for the denial of service connection in the 
November 1997 rating decision was that although evidence of a 
wrist problem appeared in the 1970s, there was no evidence of 
a right wrist injury during the veteran's active military 
service, and there was also no indication that any right 
wrist disorder was due to the veteran's service-connected 
left elbow disability, as he claimed.  

The Board has thoroughly reviewed all the evidence of record, 
and finds that the record still contains no evidence that any 
current right disorder is related to the veteran's active 
military service.  Prior to the November 1997 rating 
decision, the Board notes that the medical evidence of record 
indicated that the veteran had a right wrist disorder.  In 
that regard, a June 1996 VA operation reports reveals that 
the veteran underwent surgery for a right "SLAC" wrist.  
Moreover, in a March 1997 VA examination report, the veteran 
was diagnosed with degenerative joint disease of the right 
wrist, for which surgery was performed in June, 1996.  The 
veteran reported to the examiner that his right wrist began 
causing problems in the 1970s, and he felt his wrist problem 
was due to the fact that his left shoulder problem had caused 
him to use his right arm more frequently.  

The evidence associated with the veteran's claims file 
following the November 1997 rating decision consists of 
statements from the veteran, some VA medical records, a few 
additional service medical records, and some copies of 
photographs from the veteran's service aboard the U.S.S. 
Staten.  In a November 1999 statement from the veteran, he 
indicated that he felt that his right wrist disorder was due 
to misuse and cold injuries, while stationed on the U.S.S. 
Staten near the Arctic Circle.  The VA medical records 
associated with the veteran's claims file following the 
November 1997 rating decision do not specifically address the 
right wrist.

In light of the foregoing, the Board finds that the record 
continues to be devoid of medical evidence that suggests a 
medical nexus between the claimed right wrist condition and 
service.  Elkins, 8 Vet. App. 391.  As to the veteran's 
statements alleging such a link, his assertions that he has a 
right wrist disorder due to cold injuries is a new basis of 
his claim for service connection, but his statements as a 
layman cannot establish a nexus to service and thus are not 
material to reopen his claim of service connection for a 
right wrist disorder.  Moray v. Brown, 5 Vet. App. 211 
(1993).  The photographs, while new, are also not material on 
the same basis. 

In short, the Board finds that the evidence associated with 
the veteran's claims file subsequent to the November 1997 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  As such, the 
Board concludes that new and material evidence has not been 
received and the veteran's claim for entitlement to service 
connection for a right wrist disorder is not reopened.  See 
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a); Elkins, 
12 Vet. App. at 218-219.  In closing, the Board observes that 
even if the newly received evidence would found to be new and 
material, the claim would not be well-grounded due to a lack 
of medical evidence of a nexus to service. 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

